DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 20 and 21 are allowed.
Since the Applicant’s arguments of record filed on 08 August 2022 (page(s) 4) are persuasive regarding the currently claimed subject matter which is/are not taught nor suggested by the prior art of record, either alone or in combination, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698